DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is substantially directed towards a method of obtaining indication information of encoding mode of whether parametric encoding or residual encoding and wherein the indication information may comprising an encoding status immediately previously performed or previous frame, may comprising a flag value indicating a updating manner for a long-term smooth parameter, or may comprising a status change value (parameter) of the stereo signal relative to a stereo signal previously considered, and determining the encoding mode based on the indication information, i.e., determining a term of data based on other term of the data, which as a whole is mathematical concepts involved in nothing more than mathematical manipulation of data with mathematical relationships of the claimed “previous frame” and “current frame”, and wherein the claimed “stereo signal”, “current frame”, “previous frame” are abstract idea with no physical significance because claim failed to recite where they come from and what they are, and therefore, claimed subject matter as a whole is abstract idea --  
Because the claimed subject matter above is directed to an abstract idea, looking for whether additional claimed element(s) transforms the nature of the subject matter to a patent-eligible application. However, the answer is no because the claimed method does not demonstrate any improvement to functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)), Although the title of the application is “STEREO SIGNAL ENCODING METHOD AND APPARATUS”, but the subject matter of claim 1 has none of steps to perform signal encoding at all, rather than an intended or expected encoding (current frame) that is not claimed at all, and status for the past encoding, e.g., the claimed “encoding status” is merely variety of wording with no relation to a practice of “encoding”, and thus, claim 1 as a whole does not apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim 1 as a whole is nothing more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo issued in June 2018) and the claimed features are further not indicative of integration into a 
Claim 10 essentially recites the similar features as recited in claim 1 and further recites “an apparatus having a memory …; and a processor … to” perform the method claim 1 which is abstract idea. However, the further recitation of claim 10 combined with other features merely recites instructions to implement an abstract idea by “a processor” or merely uses a computer or processor with a memory as a tool to perform the abstract idea, which is neither counted as integration into a practical application nor applying or use of a particular machine to accomplish the abstract idea (see MPEP 2106.05b) and therefore, claim 10 is patent ineligible.
Claim 19 essentially recites the similar features as recited in claim 10 and further broadly recites “a computer program product” having “computer-executable instructions for storage on a non-transitory computer-readable storage medium” and executed by “a processor", which merely uses “a processor” as a tool to perform the abstract idea, and neither counted as integration into a practical application nor applying or use of a particular machine to accomplish the abstract idea (see MPEP 2106.05b) and therefore, claim 19 is patent ineligible.
Claim 2 depends on claim 1 and further recites “encoding status indicates” “quantity of consecutive” N “previous frames” and the “residual signals” of those “previous frames” either encoded or not encoded, or indicates “a plurality of encoding modes” of “N frames previous to the current frame”, i.e., the further feature is nothing more than “indication” of the past “encoding event” with no recitation of what “residual signals” is and no any practice of “encoding”, which is merely data manipulation, a mathematical relationships and mathematical 
Claim 3 depends on claim 1 and further recites energy ratio of the “first stereo signal” and “second stereo signal” of M previous frames, which is nothing more than a data description, i.e., claim 3 also recites no indicative integration into any practical application and fails to remedy the problem of parent claim 1 and therefore, claim 3 is also patent ineligible. 
Claim 4 depends on claim 2 and further merely recites human activity by setting a “initial” value with no reason, by which, setting “the first encoding mode” accordingly upon the “initial value”, which is northing more than mathematical formula by data manipulation with no indicative of integration into practical application and therefore, claim 4 is also patent ineligible.
Claim 5 depends on claim 4 and further recites that “indication information” further comprising other “encoding status” and wherein “the first encoding mode” is set to “initial value” recited in parent claim 4, if “encoding mode” of “second previous frame” is “initial” value, which is no doubt to be a mathematical data manipulation with no indicative of integration into practical application and therefore, claim 5 is also patent ineligible.
Claim 6 depends on claim 4 and further recites that “the first encoding mode” is the same as the  “encoding mode” of the previous signal frame in which the residual signal is to be encoded, when an encoding mode of the second previous frame is not the “initial” value and when the first value is zero or …, the first value is included in the indication information, which is nothing more than mathematical relationships and calculations and as well data manipulation with no indicative of integration into practical application and therefore, claim 6 is also patent ineligible.
Claim 7 depends on claim 4 and further recites similar features as recited in claim 6, except in which the residual signal is not to be encoded, and thus, the features as recited in claim 7 are nothing more than mathematical relationships and calculations and as well data manipulation with no indicative of integration into practical application and therefore, claim 7 is also patent ineligible.
Claim 8 depends on claim 4 and further recites “modifying the first encoding mode” upon “indication information” which is also nothing more than a mathematical relationship and calculation and as well data manipulation with no indicative of integration into practical application and therefore, claim 8 is also patent ineligible.
Claim 9 depends on claim 8 and further recites “the first encoding mode” is determined to indicate “to encode the residual signal” of the current frame when “encoding mode” of the second previous frame is not to encode the residual signal of the second previous frame, and the “encoding mode” of the previous frame has no change, which is merely mathematical relationships among no related quantities and calculations and as well data manipulation with no indicative of integration into practical application and therefore, claim 9 is also patent ineligible.
Claim 11 has been analyzed and rejected according to claims 10, 2 above because claim 11 recites essentially same features as recited in claim 2 and also fails to remedy the patent ineligibility issue of the parent claim 10 above. 
Claim 12 has been analyzed and rejected according to claims 10, 3 above because claim 12 recites essentially same features as recited in claim 3 and also fails to remedy the patent ineligibility issue of the parent claim 10 above. 
Claim 13 has been analyzed and rejected according to claims 11, 4 above because claim 13 recites essentially same features as recited in claim 4 and also fails to remedy the patent ineligibility issue of the parent claim 11 above. 
Claim 14 has been analyzed and rejected according to claims 13, 5 above because claim 14 recites essentially same features as recited in claim 5 and also fails to remedy the patent ineligibility issue of the parent claim 13 above. 
Claim 15 has been analyzed and rejected according to claims 13, 6 above because claim 15 recites essentially same features as recited in claim 6 and also fails to remedy the patent ineligibility issue of the parent claim 13 above. 
Claim 16 has been analyzed and rejected according to claims 13, 7 above because claim 16 recites essentially same features as recited in claim 7 and also fails to remedy the patent ineligibility issue of the parent claim 13 above. 
Claim 17 has been analyzed and rejected according to claims 13, 8 above because claim 17 recites essentially same features as recited in claim 8 and also fails to remedy the patent ineligibility issue of the parent claim 13 above. 
Claim 18 has been analyzed and rejected according to claims 17, 9 above because claim 18 recites essentially same features as recited in claim 9 and also fails to remedy the patent ineligibility issue of the parent claim 17 above. 
Claim 20 has been analyzed and rejected according to claims 19, 2 above because claim 20 recites essentially same features as recited in claim 2 and also fails to remedy the patent ineligibility issue of the parent claim 19 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “audio signal encoding and decoding”, “audio codec”, etc., does not reasonably provide enablement for “stereo signal”, “delay alignment on a stereo signal”, etc. as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “a first stereo signal”, “a second stereo signal” of “frame”, “a first residual signal”, “a second residual signal”, etc., which have enablement scope problem because the disclosed implementation/operation in the specification only enable for “audio signal encoding and decoding”, “stereo audio”, difference signal or residual signal in M/S coding, evidenced in the application USPGPub 20210082443 A1 (hereinafter), para 2-5, etc., and RESi(k) in equation 5-6, etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “stereo signal”, “residual signal”, etc.  For example, the scope of the over broadly claimed term may include the other types of “stereo signals” such as image stereo signals, video stereo signals, control signals for stereo, etc., and Linear Prediction LP residual signal in TCX coding, multi-stage/scalable encoding/decoding error signal, excitation signal of NB as residual signal in ACELP coding, etc., which are involved in Claims 2-9 are rejected due to the dependencies to claim 1.
Claim 10 is rejected for the at least similar reasons described in claim 1 above since claim 10 recites the similar limitations as recited in claim 1. Claims 11-18 are rejected since claims 11-18 depend on claim 10.
Claim 19 is rejected for the at least similar reasons described in claim 1 above since claim 19 recites the similar limitations as recited in claim 1. Claim 20 is rejected due to the dependency to claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 5-9, 11-12, 14-18, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “the encoding status indicates at least one of “a first quantity of consecutive frames previous to the current frame, wherein third residual signals of the first quantity of consecutive frames are encoded, a second quantity of consecutive frames previous Claims 4-9 are rejected due to the dependencies to claim 2.
Claim 3 recites “the second value comprises: a first ratio of a first energy of the first stereo signal to a second energy of the second stereo signal of M frames previous to the current frame, wherein the M frames are consecutive in a time domain, wherein the M frames comprise a second previous frame, and wherein …, or a second ratio of a first amplitude of the first stereo signal to a second amplitude of the second stereo signal of S frames previous to the current frame, wherein the S frames are consecutive in the time domain, wherein the S frames comprises the second previous frame …”, i.e., “the second value” is about “M frames comprises a second previous frame” or about “S frames comprises the second previous frame” and  a second stereo signal of the first previous frame”,  i.e., “the second value” is about “second stereo signal of the first previous frame”, which is confusing because it is unclear whether “second value” is about “M” or “S” frames comprises “a second previous frame” or is about “a second stereo signal of the first previous frame” and thus, renders claim indefinite. 
Claim 5 further recites “the encoding status indicating the second encoding modes” and wherein “the second encoding modes” has an insufficient antecedent basis for the limitation in claim 5, which causes confusing because it is unclear what is indicated by “the encoding status” and thus, further renders claim indefinite.
Claim 6 is rejected for the at least similar reason as described in claim 5 above because claim 6 recites the similar deficient feature as recited in claim 5. Claim 6 further recites “wherein the encoding status indicates the first quantity of consecutive frames” and the parent claim 1 recites “an encoding status of a second residual signal of a first previous frame of the current frame”, which is confusing because it is unclear whether the “encoding status” is for “a second residual signal of a first previous frame of the current frame” or for “indicating” “quantity of consecutive frames previous to the current frame” and thus, further renders claim indefinite. Claim 6 further recites “wherein the fourth encoding mode indicates to encode the second residual signal and that a first condition is met, and wherein the first condition comprises at least one of: … the first value is zero” and the parent claim 1 recites “… second residual signal …” or “a first value”, i.e., “the first value” has an insufficient antecedent basis for the limitation in claim 6 or “the second residual signal” has an insufficient antecedent basis for 
Claim 7 is rejected for the at least similar reasons described in claim 6 above because claim 7 recites the similar deficient features as recited in claim 6, for example, claim 7 recites “the second encoding modes” which has an insufficient antecedent basis for the limitation in claim 7. Claim 7 further recites “the encoding status indicates the second quantity of consecutive frames and the second encoding modes” and the parent claim 1 recites “an encoding status of a second residual signal of a first previous frame of the current frame” which is confusing because it is unclear whether “encoding status” is about “encoding status” and “a first previous frame of the current frame” or is about “indicating (second) quantity of consecutive frames” and thus, further renders claim indefinite.
Claim 8 further recites “modifying the first encoding mode based on the indication information” and the parent claim 1 recites “determining the first encoding mode based on the indication information” which is further confusing because it is unclear whether “the first encoding mode” is determined or modified based on “the indication information” and thus, renders claim indefinite. Claim 9 is rejected due to the dependency to claim 8.
Claim 9 is rejected for the at least similar reason as described in claim 5 above because claim 9 recites the similar deficient feature as recited in claim 5, for example, claim 9 recites “the second encoding modes” which has an insufficient antecedent basis for the limitation.
Claim 11 is rejected for the at least similar reason as described in claim 2 above because claim 11 recites the similar deficient features as recited in claim 2. Claims 13-18 are rejected due to the dependencies to claim 11.
Claim 12 depends on claim 10 and rejected for the similar reasons as described in claim 3 above because claim 12 recites the similar deficient features as recited in claim 3.
Claim 14 depends on claim 13 and rejected for the similar reasons as described in claim 5 above because claim 14 recites the similar deficient features as recited in claim 3.
Claim 15 depends on claim 13 and rejected for the similar reasons as described in claim 6 above because claim 12 recites the similar deficient features as recited in claim 3.
Claim 16 depends on claim 13 and rejected for the similar reasons as described in claim 7 above because claim 16 recites the similar deficient features as recited in claim 7.
Claim 17 depends on claim 13 and rejected for the similar reasons as described in claim 8 above because claim 17 recites the similar deficient features as recited in claim 8. Claim 18 is rejected due to the dependency to claim 17.
Claim 18 depends on claim 17 and rejected for the similar reasons as described in claim 9 above because claim 18 recites the similar deficient features as recited in claim 9.
Claim 20 depends on claim 19 and rejected for the similar reasons as described in claim 2 above because claim 20 recites the similar deficient features as recited in claim 2 and wherein independent claim 19 recites the similar features as recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112(d):


Claims 2-3, 6-7, 11-12, 15-16, 20 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.
Claim 2 recites “the encoding status indicates at least one of “a first quantity of consecutive frames previous to the current frame, wherein third residual signals of the first quantity of consecutive frames are encoded, a second quantity of consecutive frames previous to the current frame, wherein fourth residual signals of the second quantity of consecutive frames are not encoded; or a plurality of second encoding modes of fifth residual signals of N frames previous to the current frame, wherein the N frames are consecutive in a time domain, wherein the N frames comprise a second previous frame, and wherein N is a positive integer”, and the parent claim 1 recites “an encoding status of a second residual signal of a first previous frame of the current frame”, and wherein the dependent claim 2 appears to redefine “encoding status of a second residual signal of a first previous frame of the current frame” to the subject matter of multiple or consecutive N frames and third residual signals, fourth residual signals, or fifth residual signals, etc., which are away from “an encoding status of a second residual signal of a first previous frame of the current frame” and thus, not further limitation to the parent-claimed “encoding status of a second residual signal of a first previous frame of the current frame”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that Claims 4-9 are rejected due to the dependencies to claim 2.
Claim 11 depends on claim 10 and rejected for the similar reasons as described in claim 2 above because claim 11 recites the similar deficient features as recited in claim 2 and wherein independent claim 10 recites the similar features as recited in claim 1. Claims 13-18 are rejected due to the dependencies to claim 11.
Claim 20 depends on claim 19 and rejected for the similar reasons as described in claim 2 above because claim 20 recites the similar deficient features as recited in claim 2 and wherein independent claim 19 recites the similar features as recited in claim 1.
Claim 3 recites “the second value comprises: a first ratio of a first energy of the first stereo signal to a second energy of the second stereo signal of M frames previous to the current frame, wherein the M frames are consecutive in a time domain, wherein the M frames comprise a second previous frame, and wherein …, or a second ratio of a first amplitude of the first stereo signal to a second amplitude of the second stereo signal of S frames previous to the current frame, wherein the S frames are consecutive in the time domain, wherein the S frames comprises the second previous frame …”, i.e., “the second value” is about relativeness to “M” or “S” frames “comprises a second previous frame” and however, the parent claim 1 recites “a second value of a status change parameter of the first stereo signal relative to a second stereo signal of the first previous frame”, and wherein the dependent claim 3 appears to redefine “second value of a status change parameter of the firs stereo signal” to be “relative” to “M”/”S” frames “previous to the current frame” and away from the parent-claimed feature: a second value of a status change parameter of the first stereo signal” which is “relative to a second stereo signal of the first previous frame”, i.e., the dependent claim 3 fails to specify a further limitation of the subject matter the parent claim claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. This is similar to a case in which an independent claim recites an apple belong to the earth, and the dependent claim recites no further limitation to “the apple”, but further limitation to “the earth” or similar.
Claim 12 depends on claim 10 and rejected for the similar reasons as described in claim 3 above because claim 12 recites the similar deficient features as recited in claim 3.
Claim 6 further recites “wherein the encoding status indicates the first quantity of consecutive frames” and the parent claim 1 recites “an encoding status of a second residual signal of a first previous frame of the current frame”, and wherein “first quantity of consecutive frames” indicated by “the encoding status” is not further limitation of “encoding status of a second residual signal of a first previous frame of the current frame”, i.e., claim 6 fails to specify a further limitation of the subject matter the parent claim claimed. Claim 6 further recites “wherein … indicates to encode the second residual signal and that a first condition is met, … the first value is not zero”, i.e., claim 6 recites “… second residual signal” and “the first value …”, but the parent claim 1 recites “a second residual signal …, or a first value of …”, i.e., claim 6 redefined relationship between “second residual signal” and “first value” to be “and”, which fails to specify a further limitation of the relationship “or” between the quantity of “second residual signal” and “first value”.
Claim 7 recites “the encoding status indicates the second quantity of consecutive frames and the second encoding modes” and the parent claim 1 recites “an encoding status” is “of a second residual signal of a first previous frame of the current frame” and wherein “the encoding status indicates the second quantity of consecutive frames and the second encoding modes” as claimed in claim 7 is not further limitation to “an encoding status of a second residual signal of a first previous frame of the current frame” as claimed in parent claim 1 and thus, dependent claim 7 fails to specify further limitation to the parent claim 1.
Claim 15 depends on claim 13 and rejected for the similar reasons as described in claim 6 above because claim 15 recites the similar deficient features as recited in claim 6.
Claim 16 depends on claim 13 and rejected for the similar reasons as described in claim 7 above because claim 16 recites the similar deficient features as recited in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10-11, 13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen et al (US 20160064004 A1, hereinafter Laaksonen) and in view of reference Tsujino et al (US 20110320212 A1, hereinafter Tsujino).
Claim 1:  Laaksonen teaches a method (title and abstract, ln 1-11, fig. 4) comprising: obtaining indication information of a first encoding mode of a first multichannel audio signal of a current frame (including the 401, 405, 409, and box 403 to be determined as the multichannel audio coding mode for the current frame in fig. 4), wherein the first encoding mode indicates whether to encode the first multichannel audio signal (e.g., by a transition encoding mode or a generic encoding mode, para 123), and wherein the indication information comprises at least one of an encoding status of a second multichannel audio signal signal of a first previous frame of the current frame (element 405 in fig. 4, providing the previous multichannel audio coding mode decision, i.e., coding mode for the previous multichannel audio signal frame), a first value of an updating manner flag for a long-term smooth parameter of a first stereo signal of the current frame (part of element 401, transition behavior monitored across current and previous frames of the multichannel audio signal 302 in fig. 3, para 95, i.e., smooth level across the multiple frames including the current frame inherently), or a second value of a status change parameter of the first stereo signal relative to a second stereo signal of the first previous frame (other part of element 401, similarity between the current frame and the previous frame, para 94); and 
determining the first encoding mode based on the indication information (based on the three criteria, the multichannel audio coding mode is determined at 403 in fig. 4).
However, Laaksonen does not explicitly teach that multichannel signal is residual signal.
Tsujino teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-11, a system in fig. 1 and the method in fig. 2-3) comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the residual signal and wherein encoding the residual signal or not is indicated and determined and the encoding status of the residual signal of the previous frame is also included, etc. above, as taught by Tsujino, to the multichannel signal in the method, as taught by Laaksonen, for the benefits discussed above.
	Claim 10: the combination of Laaksonen and Tsujino further teaches, according to claim 1 above, an apparatus comprising a memory configured to store computer-executable 
Claim 19 has been analyzed and rejected according to claims 1, 10 above.
Claim 2: the combination of Laaksonen and Tsujino further teaches, according to claim 1 above, wherein the encoding status indicates at least one of 
a first quantity of consecutive frames previous to the current frame (Laaksonen, transition behavior monitored across previous frames, para 101, and Tsujino, predetermined number of pre-coded and coded frames, para 35; including the immediately preceding frame and the frame preceding the encoding target frame, para 38), wherein third residual signals of the first quantity of consecutive frames are encoded (Tsujino, the predetermined number of coded frames, including the immediately preceding frame and the frame preceding the encoding target frame, para 38, para 101);
a second quantity of consecutive frames previous to the current frame, wherein fourth residual signals of the second quantity of consecutive frame are not encoded (Tsujino, musical encoded by the second coding scheme or unit 14, para 37; the second coding scheme does not use linear prediction, para 34, and thus, inherently no residual signal to be generated from the nd coding scheme or unit for consecutive frames inherently); or 
a plurality of second encoding modes of fifth residual signals of N frames previous to the current frame, wherein the N frames are consecutive in a time domain, wherein the N frames comprise a second previous frame, and wherein N is a positive integer (Laaksonen, transition behavior monitored across previous frames, para 101, and Tsujino, predetermined number of pre-coded and coded frames, para 35; including the immediately preceding frame and the frame preceding the encoding target frame, para 38).
Claim 4: the combination of Laaksonen and Tsujino further teaches, according to claim 2 above, further determining an initial encoding mode of the first residual signal (Laaksonen, coding mode of the previous frame and similar data frame between the previous and the current frames in 401, 405, or 409 in fig. 4 and Tsujino, the coding mode of the residual signal stored in internal state unit 17, para ); and determining the first encoding mode further based on the initial encoding mode (Laaksonen, e.g., most rrecent mono audio coding mode at 409 and Tsujino, the state is initialized and the discussion in claim 1 above).
Claim 8: the combination of Laaksonen and Tsujino further teaches, according to claim 4 above, modifying the first encoding mode based on the indication information (Laaksonen, based on the similar previous frame and given the encoding mode of the previous frame and the most recent encoding mode, via the element 403, and Tsujino, through the encoding mode stored in the internal state specifying element 17 in fig. 2).
Claim 11 has been analyzed and rejected according to claims 10, 2 above.
Claim 13 has been analyzed and rejected according to claims 11, 4 above.
Claim 17 has been analyzed and rejected according to claims 13, 8 above.
Claim 20 has been analyzed and rejected according to claims 19, 2 above.

Claims 3, 5-7, 9, 12, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (above) and in view of references Tsujino (above) and Ragot et al (US 20130289981 A1, hereinafter Ragot).
Claim 3: the combination of Laaksonen and Tsujino teaches all the elements of claim 3, according to claim 1 above, including the second value (other part of element 401, similarity between the current frame and the previous frame, para 94 and the discussion in claim 1 above), except explicitly teaching wherein the second value comprises: 
a first ratio of a first energy of the first stereo signal to a second energy of the second stereo signal of M frames previous to the current frame, wherein the M frames are consecutive in a time domain, wherein the M frames comprise a second previous frame, and wherein M is a positive integer; or 
a second ratio of a first amplitude of the first stereo signal to a second amplitude of the second stereo signal of S frames previous to the current frame, wherein the S frames are consecutive in the time domain, wherein the S frames comprise the second previous frame, and wherein S is a positive integer.
Ragot teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-13 and a system and method in fig. 2) and wherein a first ratio of a first energy of the first stereo signal to a second energy of the second stereo signal of M frames previous to the current frame (aliasing zone in fig. 4a, for transition from CELP coding to transform coding MDCT in fig. 4a, 
a second ratio of a first amplitude of the first stereo signal to a second amplitude of the second stereo signal of S frames previous to the current frame, wherein the S frames are consecutive in the time domain (aliasing zone in fig. 4a, for transition from CELP coding to transform coding MDCT in fig. 4a, para 125, wherein partial samples in the frame of the transition zone is gradually encoded by both MDCT and CELP in fig. 4a, the ratio is inherency as the lines TR and MDCT in time line, wherein the TR or ACELP coding gain decreases while the MDCT coding gains increase linearly within 5ms time line in fig. 4a, para 125-128; other transition functions in figs. 4b-4e), wherein the S frames comprise the second previous frame, and wherein S is a positive integer (multiple MDCT frames and CELP frames in figs. 4a-4e) for benefits of improving encoding quality (para 12, para 38) by gradually reused parameters of the previous coding parameters and using unreused coding parameters of the current coding parameters (para 38-43) so that aliasing can be recovered (para 43-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first ratio or the second ratio and wherein the first ratio of the first energy of the first stereo signal to the second energy of the 
Claim 5: the combination of Laaksonen, Tsujino, and Ragot further teaches, according to claim 4 above, wherein the indication information comprises the encoding status indicating the second encoding modes (Tsujino, pre-determined number of code or pre-coded frames, para 35 and Ragot, CELP coding frame with multiple MDCT frames in figs. 4a-4e, and thus, inherently multiple CELP coding frames prior to the transition period 5ms in figs. 4a-4e), except explicitly teaching wherein determining that the first encoding mode is the initial encoding mode when the initial encoding mode is same as a third encoding mode of a sixth residual signal of the second previous frame.
It have been a recognized problem and need in the art, which may include a design need to solve the problem for smoothening the transition between coding modes and preventing from introducing transition noise artifact in the audio signal by applying a finite number of identified, predictable potential solutions to the coding modes of frames prior to the current frame: 

1. determining that the first encoding mode is the initial encoding mode when the initial encoding mode is same as a third encoding mode of a sixth residual signal of the second previous frame,
2. determining that the first encoding mode is the initial encoding mode when the initial encoding mode is different from a third encoding mode of a sixth residual signal of the second previous frame,
3. determining that the first encoding mode is the initial encoding mode when the initial encoding mode is hybrid with respect to a third encoding mode of a sixth residual signal of the second previous frame,
it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions with a reasonable expectation of success or obvious to try, see MPEP 2141, III.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied determining that the first encoding mode is the initial encoding mode when the initial encoding mode is same as a third encoding mode of a sixth residual signal of the second previous frame above in the obvious to try, to the first encoding mode and the initial encoding mode in the method, as taught by the combination of Laaksonen, Tsujino, and Ragot, for the benefits discussed above.
Claim 6: the combination of Laaksonen, Tsujino, and Ragot further teaches, according to claims 4-5 above, wherein the indication information comprises the encoding status or the first value (the discussion in claim 1 above), wherein the encoding status indicates the first quantity of consecutive frames and the second encoding modes (Tsujino, the pre-determined number of pre-coded frames, and Ragot, consecutive frames having the MDCT encoding mode, etc., in fig. 4a-4e), wherein the method further comprises determining that the first encoding mode is a fourth encoding mode of the second residual signal when the initial encoding mode is different from a third encoding mode of a sixth residual signal of the second previous frame, wherein the fourth encoding mode indicates to encode the second residual signal and that a first condition is met, and wherein the first condition comprises at least one of: the first quantity of consecutive frames is less than a first threshold; the first value is zero; or the fourth encoding mode is not modified (similar to the obvious to try and discussed in claim 5 above).
Claim 7 has been analyzed and rejected according to claims 4-6 above.
Claim 9 has been analyzed and rejected according to claims 5, 8 above (obvious to try for different encoding mode of the second previous frame differs from the first encoding mode, etc.). 
Claim 12 has been analyzed and rejected according to claims 10, 3 above.
Claim 14 has been analyzed and rejected according to claims 13, 5 above.
Claim 15 has been analyzed and rejected according to claims 13, 6 above.
Claim 16 has been analyzed and rejected according to claims 13, 7 above.
Claim 18 has been analyzed and rejected according to claims 17, 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654